Title: To George Washington from John Courts Jones, 1 June 1789
From: Jones, John Courts
To: Washington, George

 

Sir,
Maryland June 1st 1789.

At a very early period of Life I obtained a Commission in the Army, and continued ’till the Conclusion of the War, in which time I was promoted to the rank of Major—On the return of Peace, finding my Finances a good deal exhausted, I was induced to solicit an employment in the civil Department, and rejoiced to find my application attended to—soon after, the Governor and Council in Consequence of a vacancy happening, appointed me Naval Officer of North Potomack first District—In that employment I am now engaged, and wish to be continued if your Excellency should consider me to be equally entitled with any other who may apply. I am very Respectfully Sir Your Most Obedt Servt

John C.Jones

